DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response filed 2/22/2021 claims 1-22 are canceled, claims 23-32 are withdrawn, and claims 33-42 are pending examination.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 33-42) in the reply filed on 2/22/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38, and its dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the receptacle layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33, 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Stoianovici et al. (US 20050214727) in view of Albrecht et al. (US 20090192444).
In regards to claim 33, Stoianovici discloses, “A surgical training device for practicing laparoscopic first entry surgical procedures (para. 38 discusses the simulated tissue used to practice the insertion of laparoscopy instruments), the surgical training device comprising: a simulated abdominal wall configured to be penetrable with an optical trocar (para. 38 the simulated tissue housing, 1, may be opened or sealed using laparoscopic instruments, the simulated tissue contains a wall in which instruments are inserted through, para. 78 discusses the trocar placed in the synthetic torso of 6B); a receptacle containing one or more simulated organs located inside the receptacle (para. 39-41 discusses the system contains a cavity, 4 used to hold organs where the housing is placed over); the one or more simulated (para. 21 discusses the insertion of a laparoscope which is used to observe the simulated organs within the housing, Fig. 6A presents an image of laparoscope inserted into a simulated body); wherein the receptacle [is sealed] such that the one or more simulated organs are located proximate to the simulated abdominal wall (para. 18 discusses the abdominal walls are sealed and attached to the cavity, para. 11-13 discussing how the abdominal cavity contains the organs near the wall and the wall is made of a material that allows for insufflation, further para. 11 specifically discusses the system allows for the dynamic motion of the organs)” but fails to disclose, “wherein the receptacle being configured to retain a negative pressure inside the receptacle such that the one or more simulated organs are located proximate to the simulated abdominal wall, and wherein the surgical training device is configured such that penetration of the one or more of the simulated abdominal wall and receptacle releases the negative pressure, resulting in at least part of the one or more simulated organs inside the receptacle to translate distally away from the simulated abdominal wall.”  The background of Albrecht teaches, “wherein the receptacle being configured to retain a negative pressure inside the receptacle (para. 9 discusses how the abdominal system when pierced by a trocar releases a vacuum, this inherently means that the abdomen contains negative pressure within the system), and wherein the surgical training device is configured such that penetration of the one or more of the simulated abdominal wall and receptacle releases the negative pressure (para. 9 discusses how the abdominal system when pierced by a trocar releases a vacuum), resulting in at least part of the one or more simulated organs inside the receptacle to translate distally away from the simulated abdominal wall (para. 9 the abdominal cavity is pierced by a trocar and allows for the release of the vacuum within the cavity, this allows for space to be created in the abdominal cavity, and expansion of the abdominal wall, which under broadest reasonable interpretation means that the organs are moved away from the abdominal wall).”  Therefore, under broadest reasonable interpretation it would have been obvious to have combined the trocar piercing techniques, as taught by the background of Albrecht, with the laparoscopic surgical simulator, as disclosed by Stoianovici, for the purpose of creating a training system in which is able to simulate insufflation techniques required for laparoscopic surgery. 
In regards to claim 39, Stoianovici in view of Albrecht discloses the system of claim 33.  Stoianovici discloses, “wherein the receptacle comprises a base interconnected to one or more sidewalls having a top opening (Fig. 5A which shows the abdominal cavity 4, or the receptacle area, and the sidewall around the cavity 16, para. 64-65 discusses the abdominal cavity 4, which is the base of the receptacle in which the abdominal layer covers, 3, and is attached on the outer wall area 16); the receptacle being connected to the simulated abdominal wall such that a perimeter of the top opening is sealed against the simulated abdominal wall (para. 64-65 discussing how the abdominal wall is attached to the wall, 16, and seals the cavity, Fig. 5A-5B present the image of the abdominal cavity, 4 with the wall, 16, Fig. 5b presents the layer on top of the abdominal cavity 3).”
In regards to claim 40, Stoianovici discloses the above mentioned, but fails to disclose, “wherein the receptacle is drawn toward the simulated abdominal wall when the pressure inside the receptacle is negative, whereas the receptacle is stretched away from the simulated abdominal wall once the negative pressure is released.”  The background of Albrecht discloses, “wherein the receptacle is drawn toward the simulated abdominal wall when the pressure inside the receptacle is negative (para. 9 the abdominal wall is under a vacuum and the receptacle and the abdominal wall are compressed together), whereas the receptacle is stretched away from the simulated abdominal wall once the negative pressure is released (para. 9 discusses how once the trocar pierces the abdominal wall the vacuum is released and the organs fall away, this motion is understood to be the motion of the receptacle expanding, under broadest reasonable interpretation the abdominal wall will stretch and be pulled away from the receptacle once the insufflation of the receptacle begins).”  Therefore, under broadest reasonable interpretation it would have been obvious to have combined the trocar piercing techniques, as taught by the background of Albrecht, with the laparoscopic surgical simulator, as disclosed by Stoianovici, for the purpose of creating a training system in which is able to simulate insufflation techniques required for laparoscopic surgery.   
In regards to claim 41, Stoianovici in view of Albrecht discloses the system of claim 33.  Stoianovici discloses, “wherein the simulated abdominal wall comprises a plurality of substantially planar layers (Fig. 4B presents the abdominal wall 3 containing two layers, 3a and 3b, para. 64 discuses the layers of the tissue structure).”
In regards to claim 42, Stoianovici discloses the above mentioned, but fails to disclose, “wherein the surgical training device is further configured to restore the negative pressure inside the receptacle to simulate a loss of pneumoperitoneum during a surgical procedure; the negative pressure being restored via a valve located across the receptacle or through the optical trocar when inserted into the simulated abdominal wall.”  Albrecht teaches, “wherein the surgical training device is further configured to restore the negative pressure inside the receptacle to simulate a loss of pneumoperitoneum during a surgical procedure (para. 56-58 discusses that the gas may flow out of the cannula as presented in fig. 5c, this loss of insufflation gas under broadest reasonable interpretation is understood to be the restoring of negative pressure inside the abdominal cavity); the negative pressure being restored via the optical trocar when inserted into the simulated abdominal wall (para. 56-58 discusses the loss of gas flows through the trocar as it flows out of the fluid port 150).”  Therefore, under broadest reasonable interpretation it would have been obvious to have combined the gas flowing out of the trocar, as taught by Albrecht, with the laparoscopic surgical simulator, as disclosed by Stoianovici, for the purpose of creating a training system in which the trocar allows for the insufflation and deflation of the abdominal cavity, in order to simulate a more realistic approach to laparoscopic surgery.   
Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Stoianovici et al. (US 20050214727) in view of Albrecht et al. (US 20090192444), as applied to claim 33, in further view of Toly et al. (US 20120034587).
In regards to claim 34, the modified system of Stoianovici discloses the above mentioned, but fails to disclose, “wherein the receptacle is made of at least one layer of elastomeric material forming a receptacle layer; said receptacle layer having an upper surface and a lower surface defining a thickness therebetween; wherein the receptacle layer is attached to the simulated tissue structure such that the upper surface of the receptacle layer is located in juxtaposition adjacent to the simulated abdominal wall.”  Toly teaches, “wherein [a] receptacle is made of at least one layer of elastomeric material forming a receptacle layer (para. 72 discusses the peritoneum, 228 this is the layer that is used to cover the abdominal cavity, 120, and this forms the receptacle, the peritoneum is made of a silicone layer); said receptacle layer having an upper surface and a lower surface defining a thickness therebetween (Fig. 2 the peritoneum, 228, or the receptacle layer, has an upper surface 220 of the first silicone layer, and then the fibrous reinforcing silicone-layer, 230, para. 72 discusses the makeup of the layers of the peritoneum, 228); wherein the receptacle layer is attached to the simulated tissue structure such that the upper surface of the receptacle layer is located in juxtaposition adjacent to the simulated abdominal wall (Fig. 2 shows the layers of the abdominal wall in which the peritoneum, 228, is attached to, para. 66-72 discusses the layers of the abdominal wall in which the peritoneum is the last layer attached).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the peritoneum layer covering the abdominal cavity, as taught by Toly, with the modified system of Stoianovici, for the purpose of creating a training system which realistically simulates the abdominal area of the human body.
In regards to claim 38, the modified system of Stoianovici discloses the above mentioned, but fails to disclose, “wherein the one or more simulated organs are formed integrally with the receptacle layer; the receptacle layer being formed from a plurality of layers; wherein each of the plurality of layers having a desired size, shape and transparency to simulate tissues and organs encountered within abdomen of a human being.”  Toly teaches, “wherein the one or more simulated organs are formed integrally with the receptacle layer (para. 72 the peritoneum is the layer used to line the abdominal cavity, 120 and protect the organs, para. 84 further discusses the peritoneum 228 is attached and covers the abdominal organs, 120 and cavity and used to protect the organs, para. 84 discusses the process of dissecting the peritoneum 228 to reach the organs); the receptacle layer  discussing being formed from a plurality of layers (Fig. 2 drawing label 228 the peritoneum, 228, or receptacle layer is formed from layer 220 and 230, para. 72 discusses the peritoneum layer, 228, which is formed of the two layers 220 and 230); wherein each of the plurality of layers having a desired size, shape and transparency to simulate tissues and organs encountered within abdomen of a human being (para. 72 discusses the peritoneum layers thickness and discusses that these layers are made of semi-transparent silicone).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the peritoneum layer covering the abdominal cavity, as taught by Toly, with the modified system of Stoianovici, for the purpose of creating a training system which realistically simulates the abdominal area of the human body.
Potentially Allowable Subject Matter
There is no art rejection for claim 35 and its dependents.  The claim contains potentially allowable subject matter.  In regards to claim 35, the closest prior art of record is Toly which discusses the layers of the abdominal wall and the peritoneum, which is read as the receptacle layer as discussed in paragraphs 65-72 and shown in figure 2.  However, Toly and the other references fail to disclose, “wherein the upper surface of receptacle layer is attached at its perimeter to a lower surface of the simulated abdominal wall leaving an unattached central portion of the receptacle layer; the unattached central portion being surrounded by a portion of the receptacle layer that is attached to the simulated abdominal wall, forming an expandable separation or a pocket between the simulated abdominal wall and the receptacle layer.”  This process of the layers un-attaching is not feasibly taught by Toly or the prior art of record.  Therefore, no art was found that teaches each and every limitation of this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edlstein et al. (US 20080058851) teaches of a vacuum system placed over the abdominal cavity to create a space in between the tissues and the abdominal wall.
Nevler et al. (US 20150209078) teaches of a trocar system used to pressurize the abdominal cavity for preparation of laparoscopic surgery.
Fradette et al. (US 20140051050) teaches of the release of a negative pressure system to simulate a pneumothorax.
Schaller (US 20080299529) discusses of a chamber which sets up a negative pressure system to show the natural conditions of an organ.
Trotta et al. (US 20120214144) teaches of a system in which negative pressure is released when an epidural is administered as well as creating a vacuum in the abdominal cavity of the birth simulator to simulate the birthing process.
Zook et al. (US 20140276532) teaches of a trocar system which is used to remove fluid from a bladder.
Diederich et al. (US 20070255267) discusses of pressurizing the abdominal cavity of a patient in order to prepare for laparoscopic surgery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.D.V/Examiner, Art Unit 3715        

/JAMES B HULL/Primary Examiner, Art Unit 3715